Citation Nr: 1715806	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-37 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected thoracolumbar spine spondylosis with strain (back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1999 to March 2005 and in the United States Coast Guard from July 2006 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  This claim was most recently before the Board in April 2016 when it was remanded for additional development.  


FINDING OF FACT

A right knee disability was not manifested in service; and the Veteran's current right knee disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected back disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated October 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are postservice VA medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Also, the Veteran was afforded a VA examination in May 2016.  The Board finds this examination and medical opinion to be adequate as it considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires competent evidence of: (1) a diagnosis of the disability for which service connection is being sought; (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran seeks service connection for a right knee disability.  He indicates the pain started while doing squats in the gym around 2003 and that he did not experience pain issues related to his right knee again until 2008 or 2009.  He has also asserted that he complained of knee pain in service and was given Ibuprofen, but these incidents were not recorded in his STRs.

The Veteran's STRs show that an in-service knee strain was noted in March 2000.  They are otherwise silent for any complaints, findings, treatment, or diagnoses related to the right knee.

On August 2010 VA examination, the Veteran reported that he had been experiencing right knee pain for 10 years.  After a physical examination, right knee patellofemoral syndrome was diagnosed.  The examiner did not provide an opinion as to the etiology for that disability..

On May 2016 right knee VA examination, right knee strain was diagnosed.  The examiner also reviewed X-ray findings from a May 2016 report and determined that despite the impression of joint effusion, mild degenerative joint disease, the Veteran did not have degenerative or traumatic arthritis.  The examiner explained that there was no acute fracture or dislocation found nor was there osseous destruction or significant joint space narrowing; therefore, no arthritis was noted in the X-ray report.  Regarding the etiology of the Veteran's right knee disability, the examiner opined that it was less likely than not, did not arise in service, nor was it related to any incident of service.  The examiner explained that apart from the one time in service when the Veteran was treated for a knee strain in March 2000, there were no further complaints in service nor was it listed as an active complaint in his postservice medical records until 2011, which was almost 11 years after his separation from service.  

The Board finds that the preponderance of the evidence shows that the Veteran's right knee has not been continuously symptomatic since his September 2008 separation from active service.  In making this determination, the Board acknowledges that while in service, the Veteran was treated for a right knee strain in March 2000, and that in other statements, the Veteran has also stated that he injured his right knee in 2003 while doing squats, and that it continued to pain him.  A veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like pain in the right knee, his statements that he has had a right knee disability continuously service are not credible.

Significantly, as noted, apart from the October 2000 treatment note regarding a right knee strain, the Veteran's service treatment records (while reflecting treatment for other conditions) are silent for any other notations regarding the right knee.  Furthermore, the report from an in-service August 2006 medical examination shows that the Veteran had a normal clinical evaluation of the lower extremities.  In the accompanying report of medical history, which was completed by the Veteran, he also indicated that he did not have nor had he ever had swollen or painful joints, knee trouble, any knee or foot surgery, any need to use corrective devices such as prosthetic devices or knee braces, bone, joint or other deformity, or any broken bones.  Notably, the United States Court of Appeals for Veterans Claims (Court) has held that lay statements made in connection with medical treatment may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Given the Veteran's inconsistent statements as to the onset of his right knee disability, the Board finds his more recent accounts that his right knee disability began in service to be not credible.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (While the absence of any corroborating medical evidence supporting a veteran's assertions, in and of itself does not render his lay statements incredible, the absence of such evidence may be used to assess his credibility).  The preponderance of the evidence does not show that the Veteran's right knee disability was productive of symptoms continuously since service separation.  

Based on the foregoing, the Board finds that direct service connection for a right knee disability is not warranted.  The medical evidence is against a relationship between the right knee disability and service.  The May 2016 examiner opined that the Veteran's right knee disability is not related to his active service.  The examiner noted the Veteran's lack of complaints for knee pain and treatment for the issue.  The record does show that during service the Veteran received treatment and physical therapy for issues related to his lower back, right ankle, and hamstring but not the right knee.  Given the Board's findings regarding the competency and credibility of the lay evidence above, the Board considers the reliance on medical evidence appropriate.  The Board gives this opinion considerable probative weight.

As for secondary service connection, the weight of the evidence is also against a finding that the Veteran's right knee disability is secondary to his service-connected back disability.  

On May 2016 VA examination, the examiner opined that the Veteran's right knee disability was not caused or aggravated by his service-connected back disability.  The examiner explained that in her medical experience and review of the literature, it was anatomically impossible for a thoracolumbar sprain to cause or aggravate a knee strain.  This opinion weighs strongly against a finding of secondary service connection as it is based on medical knowledge of how the knees and back interact.  Importantly, it is also the only opinion of record that addresses the question of whether the Veteran's right knee disability is caused or aggravated by his service-connected back disability.  

To the extent that the Veteran has asserted his personal belief that there exists a medical relationship between his right knee disability and service and/or his service-connected back disability, this provides no basis for allowing the claim.  The etiology of the knee disability is a complex medical question not capable of lay observation.  The Veteran has not demonstrated that he has the knowledge or skill to assess a complex medical condition that requires consideration and interpretation of clinical tests, X-rays or imaging studies, and an understanding of the musculoskeletal systems and related disorders.  Accordingly, he is not competent to provide an opinion as to the etiology of his current right knee disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for right knee disability is denied.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


